DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David M. Noonan on February 3, 2022.

	The following claims have been amended as follows:

1.	(Currently Amended) A method for wireless communication, comprising:
receiving, by an integrated access and backhaul (IAB) IAB , wherein the upstream node is one of an IAB donor or an upstream IAB node;
receiving, by the IAB IAB , and wherein the downstream node is one of a user equipment (UE) or a downstream IAB node; and
transmitting the downlink communications from the IAB 



3.	(Cancelled).

4.	(Previously Presented) The method of claim 1, further comprising:
determining, based at least in part on the uplink transmission timing advance, a timing for transmission of the uplink communications to the upstream node; and
transmitting the uplink communications from the first node to the upstream node based on the timing.

5.	(Previously Presented) The method of claim 1, wherein the indication of the downlink transmission timing advance and the uplink transmission timing advance are received from the upstream node in the MAC CE.

6.	(Previously Presented) The method of claim 1 wherein the indication of the downlink transmission timing advance is received from an upstream access network function of the upstream node.

7.	(Previously Presented) The method of claim 1, wherein receiving the indication of the uplink transmission timing advance comprises receiving a separate MAC CE indicating the uplink transmission timing advance.

8.	(Cancelled).

9.	(Previously Presented) The method of claim 5, wherein a first number of bits and a second number of bits in the MAC CE are respectively used for the indication of the downlink transmission timing advance and the indication of the uplink transmission timing advance, and wherein the first number is different from the second number.

10.	(Previously Presented) The method of claim 1, further comprising:

determining a timing for transmission of uplink data based at least in part on applying the uplink transmission timing advance to the granularity.

11.	(Original) The method of claim 1, further comprising:
determining a granularity of a timing advance (TA) command corresponding to the downlink transmission timing advance based at least in part on a subcarrier spacing associated with downlink transmissions; and
determining a timing for transmission of data based at least in part on applying the downlink transmission timing advance to the granularity.

12.	(Original) The method of claim 1, further comprising scheduling, based at least in part on the downlink transmission timing advance, transmission of the downlink communications to the downstream node.

13.	(Original) The method of claim 1, further comprising transmitting the indication of the downlink transmission timing advance to the downstream node.

14.	(Original) The method of claim 1, wherein receiving the MAC CE comprises receiving the MAC CE in at least one of a random access channel response message or a subsequent physical downlink shared channel (PDSCH).

15.	(Original) The method of claim 1, wherein receiving the indication of the downlink transmission timing advance is based at least in part on a raster used by the first node to transmit a random access preamble to an upstream node.

16.	(Original) The method of claim 1, wherein transmitting the downlink communications is based at least in part on determining a minimum timing gap from receiving the indication of the downlink transmission timing advance, wherein determining the minimum timing gap is based on at least one of a time for downlink shared data channel processing, a time for uplink shared data channel processing, a time required for timing advance, a time required to generate downlink shared data channel data, or a MAC processing latency.

17.	(Currently Amended) An apparatus for wireless communication, comprising:
a transceiver;
a memory configured to store instructions; and
one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:
receive, from an upstream node in a wireless network, an indication of an uplink transmission timing advance for the apparatus to apply to uplink communications for transmitting the uplink communications to the upstream node, wherein the upstream node is one of an integrated access and backhaul (IAB) donor or an upstream IAB node;
receive, from the upstream node, a media access control (MAC) control element (CE) including an indication of a downlink transmission timing advance for the apparatus to apply for transmitting downlink communications to a downstream node, wherein the indication of the downlink transmission timing advance includes a value that is relative to the uplink transmission timing advance, and wherein the downstream node is one of a user equipment (UE) or a downstream IAB node; and
transmit the downlink communications to the downstream node based on the indication of the downlink transmission timing advance.

18.	(Previously Presented) The apparatus of claim 17, wherein the one or more processors are further configured to compute the downlink transmission timing advance based at least in part on the value and the uplink transmission timing advance.

19.	(Cancelled).

20.	(Previously Presented) The apparatus of claim 17, wherein the one or more processors are further configured to:
determine, based at least in part on the uplink transmission timing advance, a timing for transmission of the uplink communications to the upstream node; and
transmit the uplink communications to the upstream node based on the timing.

21.	(Previously Presented) The apparatus of claim 17, wherein the indication of the downlink transmission timing advance and the uplink transmission timing advance are received from the upstream node in the MAC CE.

22.	(Previously Presented) The apparatus of claim 17, wherein the indication of the downlink transmission timing advance is received from an upstream access network function of the upstream node.

23.	(Previously Presented) The apparatus of claim 17, wherein the one or more processors are configured to receive a separate MAC CE indicating the uplink transmission timing advance.

24.	(Cancelled).

25.	(Previously Presented) The apparatus of claim 17, wherein a first number of bits and a second number of bits in the MAC CE are respectively used for the indication of the downlink transmission timing advance and the indication of the uplink transmission timing advance, and wherein the first number is different from the second number.

26.	(Previously Presented) The apparatus of claim 17, wherein the one or more processors are further configured to:
determine a granularity of a timing advance (TA) command corresponding to the uplink transmission timing advance based at least in part on a subcarrier spacing associated with uplink transmissions; and
determine a timing for transmission of uplink data based at least in part on applying the uplink transmission timing advance to the granularity.

27.	(Original) The apparatus of claim 17, wherein the one or more processors are further configured to:
determine a granularity of a timing advance (TA) command corresponding to the downlink transmission timing advance based at least in part on a subcarrier spacing associated with downlink transmissions; and
determine a timing for transmission of data based at least in part on applying the downlink transmission timing advance to the granularity.



29.	(Original) The apparatus of claim 17, wherein the one or more processors are further configured to transmit the indication of the downlink transmission timing advance to the downstream node.

30.	(Original) The apparatus of claim 17, wherein the one or more processors are configured to receive the MAC CE in at least one of a random access channel response message or a subsequent physical downlink shared channel (PDSCH).

31.	(Original) The apparatus of claim 17, wherein the one or more processors are configured to receive the indication of the downlink transmission timing advance based at least in part on a raster used by the apparatus to transmit a random access preamble to an upstream node.

32.	(Original) The apparatus of claim 17, wherein the one or more processors are configured to transmit the downlink communications based at least in part on determining a minimum timing gap from receiving the indication of the downlink transmission timing advance, wherein the one or more processors are configured to determine the minimum timing gap based on at least one of a time for downlink shared data channel processing, a time for uplink shared data channel processing, a time required for timing advance, a time required to generate downlink shared data channel data, or a MAC processing latency.

33.	(Currently Amended) An apparatus for wireless communication, comprising:
means for receiving, from an upstream node in a wireless network, an indication of an uplink transmission timing advance for the apparatus to apply to uplink communications for transmitting the uplink communications to the upstream node, wherein the upstream node is one of an integrated access and backhaul (IAB) donor or an upstream IAB node;
means for receiving, from the upstream node, a media access control (MAC) control element (CE) including an indication of a downlink transmission timing advance for the apparatus to apply for transmitting downlink communications to a downstream node, wherein the indication of the downlink transmission timing advance includes a value that is relative to the uplink , and wherein the downstream node is one of a user equipment (UE) or a downstream IAB node; and
means for transmitting the downlink communications to the downstream node based on the indication of the downlink transmission timing advance.

34.	(Previously Presented) The apparatus of claim 33, further comprising means for computing the downlink transmission timing advance based at least in part on the value and the uplink transmission timing advance.

35.	(Cancelled).

36.	(Previously Presented) The apparatus of claim 33, further comprising:
means for determining, based at least in part on the uplink transmission timing advance, a timing for transmission of the uplink communications to the upstream node; and
means for transmitting the uplink communications to the upstream node based on the timing.

37.	(Currently Amended) A non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communications, the code comprising code for:
receiving, by an integrated access and backhaul (IAB) IAB , wherein the upstream node is one of an IAB donor or an upstream IAB node;
receiving, by the IAB IAB , and wherein the downstream node is one of a user equipment (UE) or a downstream IAB node; and
transmitting the downlink communications from the first node to the downstream node based on the indication of the downlink transmission timing advance.



39.	(Cancelled).

40.	(Previously Presented) The non-transitory computer-readable medium of claim 37, further comprising code for:
determining, based at least in part on the uplink transmission timing advance, a timing for transmission of the uplink communications to the upstream node; and
transmitting the uplink communications from the first node to the upstream node based on the timing.

41.	(Currently Amended) A method for wireless communication, comprising:
transmitting, by a first node to a downstream integrated access and backhaul (IAB) node, an indication of an uplink transmission timing advance for the downstream node to apply for transmitting uplink communications to the first node, wherein the first node is one of an IAB donor or an upstream IAB node; and
transmitting, by the first node to the downstream IAB node, an indication of a downlink transmission timing advance for the downstream IAB node to apply for transmitting downlink communications from the downstream IAB node, wherein the indication of the downlink transmission timing advance includes a value that is relative to the uplink transmission timing advance.

42.	(Cancelled).

43.	(Original) The method of claim 41, further comprising receiving, from the downstream node, one or more uplink transmissions based on the uplink transmission timing advance.

44.	(Original) The method of claim 41, wherein transmitting the indication of the downlink transmission timing advance is based at least in part on a raster over which a random access channel request is received from the downstream node.


a transceiver;
a memory configured to store instructions; and
one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:
transmit, to a downstream integrated access and backhaul (IAB) node, an indication of an uplink transmission timing advance for the downstream node to apply for transmitting uplink communications to the apparatus; and
transmit, to the downstream IAB node, an indication of a downlink transmission timing advance for the downstream IAB node to apply for transmitting downlink communications from the downstream IAB node, wherein the indication of the downlink transmission timing advance includes a value that is relative to the uplink transmission timing advance.

46.	(Cancelled).

47.	(Original) The apparatus of claim 45, wherein the one or more processors are further configured to receive, from the downstream node, one or more uplink transmissions based on the uplink transmission timing advance.

48.	(Original) The apparatus of claim 45, wherein the one or more processors are configured to transmit the indication of the downlink transmission timing advance based at least in part on a raster over which a random access channel request is received from the downstream node.

49.	(Currently Amended) An apparatus for wireless communication, comprising:
means for transmitting, to a downstream integrated access and backhaul (IAB) node, an indication of an uplink transmission timing advance for the downstream node to apply for transmitting uplink communications to the apparatus; and
means for transmitting, to the downstream IAB node, an indication of a downlink transmission timing advance for the downstream IAB node to apply for transmitting downlink communications from the downstream IAB node, wherein the indication of the downlink transmission timing advance includes a value that is relative to the uplink transmission timing advance.

50.	(Cancelled)

51.	(Original) The apparatus of claim 49, further comprising means for receiving, from the downstream node, one or more uplink transmissions based on the uplink transmission timing advance.

52.	(Original) The apparatus of claim 49, wherein the means for transmitting the indication of the downlink transmission timing advance transmits based at least in part on a raster over which a random access channel request is received from the downstream node.

53.	(Currently Amended) A non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communications, the code comprising code for:
transmitting, by a first node to a downstream integrated access and backhaul (IAB) node, an indication of an uplink transmission timing advance for the downstream node to apply for transmitting uplink communications to the first node, wherein the first node is one of an IAB donor or an upstream IAB node; and
transmitting, by the first node to the downstream IAB node, an indication of a downlink transmission timing advance for the downstream IAB node to apply for transmitting downlink communications from the downstream IAB node, wherein the indication of the downlink transmission timing advance includes a value that is relative to the uplink transmission timing advance.

54.	(Cancelled).

55.	(Original) The non-transitory computer-readable medium of claim 53, further comprising code for receiving, from the downstream node, one or more uplink transmissions based on the uplink transmission timing advance.

56.	(Original) The non-transitory computer-readable medium of claim 53, wherein the code for transmitting the indication of the downlink transmission timing advance transmits based at least in part on a raster over which a random access channel request is received from the downstream node.

57.	(Previously Presented) The apparatus of claim 33, wherein the indication of the downlink transmission timing advance and the uplink transmission timing advance are received from the upstream node in the MAC CE.

58.	(Previously Presented) The apparatus of claim 33, wherein the indication of the downlink transmission timing advance is received from an upstream access network function of the upstream node.

59.	(Previously Presented) The apparatus of claim 33, wherein the means for receiving the indication of the uplink transmission timing advance receives the indication of the uplink transmission timing advance a separate MAC CE.

60.	(Previously Presented) The non-transitory computer-readable medium of claim 37, wherein the indication of the downlink transmission timing advance and the uplink transmission timing advance are received from the upstream node in the MAC CE.

61.	(Previously Presented) The non-transitory computer-readable medium of claim 37, wherein the indication of the downlink transmission timing advance is received from an upstream access network function of the upstream node.

62.	(Previously Presented) The non-transitory computer-readable medium of claim 37, wherein the code for receiving the indication of the uplink transmission timing advance receives the indication of the uplink transmission timing advance a separate MAC CE.

63.	(Previously Presented) The method of claim 41, wherein the indication of the downlink transmission timing advance and the uplink transmission timing advance are is transmitted in a same media access control (MAC) control element (CE).

64.	(Previously Presented) The apparatus of claim 45, wherein the indication of the downlink transmission timing advance and the uplink transmission timing advance are is transmitted in a same media access control (MAC) control element (CE).



66.	(Previously Presented) The non-transitory computer-readable medium of claim 53, wherein the indication of the downlink transmission timing advance and the uplink transmission timing advance are is transmitted in a same media access control (MAC) control element (CE).

                                         
                                         Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-7, 9-18, 20-23, 25-34, 36-38, 40-41, 43-45, 47-49, 51-53, 55-66 (renumbering as 1-56 respectively) are allowed.

Claims 1, 17, 33, 37 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving, by the IAB node and from the upstream node, a media access control (MAC) control element (CE) including an indication of a downlink transmission timing advance for the IAB node to apply for transmitting downlink communications to a downstream node, wherein the indication of the downlink transmission timing advance includes a value that is relative to the uplink transmission timing advance, and wherein the downstream node is one of a user equipment (UE) or a downstream IAB node; and transmitting the downlink communications from the IAB node to the downstream node based on the indication of the downlink transmission timing advance”.

Claims 41, 45, 49 and 53 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmitting, by a first node to a downstream integrated access and backhaul (IAB) node, an indication of an uplink transmission timing advance for the downstream node to apply for transmitting uplink communications to the first node, wherein the first node is one of an IAB donor or an upstream IAB node; and
transmitting, by the first node to the downstream IAB node, an indication of a downlink transmission timing advance for the downstream IAB node to apply for transmitting downlink communications from the downstream IAB node, wherein the indication of the downlink transmission timing advance includes a value that is relative to the uplink transmission timing advance”.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	BERGSTROM et al (US 2019/0223178 A1) discloses adjusting based on timing advance (TA) commands in MAC message received in relation measurement on UL transmissions (section 0007, 0009, 0011) and performing uplink transmission based on time advance command received from a network node (i.e., base station/gNB) (section 0027, 0029, 0032).  BERGSTROM further discloses time adjustment being applied based on request (section 0078, 0101, 0182, 0185, 0188, 0190).

	KAZMI et al (US 20/0245354 A1) discloses applying the TA command received for uplink transmission (section 0137, 0191).
	Lee et al (US 2016/0192336 A1) 
LOEHR et al (US 2016/0227505 A1) discloses a base station that transmits time advance update commands/TA commands in MAC  to  a UE, the UE then adjusts its uplink transmission of the primary cell (section 0151, 0153-0154, 0228-0235, 0267, 0269 and 294).
	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.